Citation Nr: 1438109	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  03-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a head injury, also claimed as brain disease and traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2002 and March 2004 rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Veterans Law Judge in November 2004 who no longer works at the Board.  He testified before the undersigned Veterans Law  Judge in a June 2010 video conference hearing.  Transcripts of these hearings are contained in the record.

This issue was last before the Board in May 2013, when it was remanded for additional evidence. 

As discussed in more detail below, the Board finds that the Veteran has perfected an appeal of a March 2004 rating decision that found that new and material evidence had not been submitted to reopen a claim of service connection for head injury residuals.  Therefore, that issue has been added to the title page of this decision.

Finally, in a written statement received in September 2013, it appears that the Veteran is raising a claim for a total disability rating based upon individual unemployability (TDIU).  That claim has not yet been adjudicated by the Agency  of Original Jurisdiction (AOJ), and is therefore referred to the AOJ for appropriate action.



This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board first finds that additional development is necessary to determine whether the Veteran is entitled to service connection for an acquired psychiatric disorder. 

Pursuant to the Board's prior remand of this claim, additional service treatment records were obtained, which show that the Veteran was hospitalized in April 1987 for alcohol abuse.  While those records do not show a diagnosis other than alcohol abuse, they do show psychiatric complaints of insomnia and nightmares, and a notation that the Veteran had ineffective individual coping.  They further show that following an altercation with his girlfriend (which reportedly did not involve alcohol), the Veteran injured himself by putting glass to his forehead, and it appears that he required sutures.

Given the foregoing evidence of psychiatric complaints in service, as well as the current evidence in VA treatment records of variously diagnosed psychiatric problems, the Board finds that the Veteran should be afforded a VA examination with opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Board finds that, while the AOJ received a negative response from the VA Medical Center in Brooklyn regarding a request for VA treatment records dating from January 1989 to February or December 1994, one more, broader attempt should be made to ensure a complete record.  In this regard, in a December 2005 written statement, the Veteran stated that he received treatment at various New York VA facilities including ones in Brooklyn, the Bronx, Manhattan, Queens (St. Alban's VA), and Long Island (Northport VA).  Therefore, a request should be made for all relevant VA treatment records dating from 1989 to 2000 from the VA NY/NJ Veterans Healthcare Network (other than Brooklyn).  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Next, regarding the issue of whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a head injury, the record contains a VA Form 8, Certification of Appeal, dated in January 2005, which indicates that issue to be on appeal for certification to the Board.  Specifically, the form notes that the claim was denied by a March 24, 2004 rating decision; the Veteran filed a timely Notice of Disagreement (NOD) on September 1, 2004; a Statement of the Case (SOC) was issued on November 22, 2004; a substantive appeal was received on December 6, 2004; and, a VA Form 646 was prepared by the Veteran's service organization on December 30, 2004.  The current record does not contain the referenced September 2004 NOD or the November 2004 SOC, and the issue was not addressed by a March 2005 Board decision.  Nevertheless, the  file does contain, consistent with the January 2005 VA Form 8: a March 24, 2004 notice letter accompanying the rating decision declining to reopen a claim of service connection for head injury residuals; a VA Form 9 received on December 6, 2004, which also requests a Travel Board hearing; and, a statement from Disabled American Veterans dated December 30, 2004 regarding the Veteran's pending appeal.  Based on the foregoing, the Board finds that, notwithstanding the missing NOD and SOC, the record establishes that the Veteran did, indeed, perfect an appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a head injury.

However, as the NOD and SOC remain outstanding, remand is necessary in order  to attempt to associate those documents with the claims file.  Additionally, as the Veteran requested a Travel Board hearing in his December 2004 substantive appeal on that issue, remand is necessary so that he may be afforded his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to locate or recreate the Notice of Disagreement (NOD) dated or received on September 1, 2004, and a Statement of the Case (SOC) issued on November 22, 2004 pertaining to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a head injury.  If necessary, contact the Veteran and ask him if he has a copy of the September 2004 NOD and/ or SOC, if so, to submit a copy.

2.  Take the necessary steps to schedule the Veteran for    a Travel Board hearing before a Veterans Law Judge regarding the issue of whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a head injury.

3.  Request the Veteran's relevant treatment records from 1989 to 2000 from the VA NY/NJ Veterans Healthcare Network (other than Brooklyn).  All actions to obtain the requested records should be documented fully in the claims file.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to obtain an opinion as to the nature of the Veteran's psychiatric disorder and whether such is related to service. 

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service or can otherwise be etiologically attributed to service.  In providing his or her opinions, the examiner should address the in-service treatment psychiatric complaints while being treated for alcohol abuse.  A rationale for each opinion reached should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it should be so stated.

5.  After undertaking any other needed development, the AOJ should thereafter readjudicate the psychiatric claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



